Order denying defendant, *715appellant, Ernst’s motion to dismiss the complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The intervention of bankruptcy disabled the seller from performing the contract and was the equivalent of a repudiation of that contract, subject to the right of the trustee in bankruptcy to rehabilitate the contract by recognition thereof or performance. The complaint contains no allegation of fact showing that the trustee in bankruptcy rehabilitated the contract. The sale of the assets by the trustee carried full title free from the bankrupt’s debts and obligations, including the obligations contained in the contract which the plaintiff invokes. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.